Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This Office Action is in response to the application filed on 08/06/2021.
Claims 1-20 are pending.

Priority
2.	This application is a Continuation of 16/133,138 (Patent US 11,120,028), which was filed on 09/17/2018, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 08/06/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,081,824. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17395602
Patent US 9,081,824
Claim 1:
A computer-implemented method, comprising:

determining a future event associated with a first user;

identifying a second user that is associated with the first user;

analyzing, with a processor, a plurality of communications involving the first user and the second user;

applying a selection rule based on the analyzed plurality of communications, the selection rule identifying content from a database;

selecting, with a processor, content from the database based on the application of the selection rule; and

providing the selected content to the first user together with an indication of the future event.
Claim 1:
A computer-implemented method for identifying electronic content, the method comprising the following operations performed by at least one processor: 

identifying a plurality of electronic content items based on the content of an electronic communication; 

applying an upcoming event content selection rule based on the content of the electronic communication; 

adjusting a set of scores associated with the plurality of content items based on the application of the upcoming event content selection rule; 

further adjusting the set of scores based on application of a merchant content selection rule, wherein application of the merchant content selection rule comprises determining whether a particular merchant name specified by the merchant content selection rule is referenced in the electronic communication; and 

identifying, based on the further adjusted set of scores, an electronic content item from the plurality of electronic content items.
Claim 11:
A computer-based system comprising one or more processors and one or more storage media storing a plurality of instructions, the plurality of instructions being executable by at least one processor for:

determining a future event associated with a first user;

identifying a second user that is associated with the first user;

analyzing, with the at least one processor, a plurality of communications involving the first user and the second user;

applying a selection rule based on the analyzed plurality of communications, the selection rule identifying content from the database;

selecting, with the at least one processor, content from the database based on the application of the selection rule; and

providing the selected content to the first user together with an indication of the future event.
Claim 11:
An electronic content identification server comprising at least one processor and at least one non-transitory storage medium, the non-transitory storage medium comprising instructions that, when executed by the at least one processor, perform operations comprising: 

identifying a plurality of electronic content items based on the content of an electronic communication; 

applying an upcoming event content selection rule based on the content of the electronic communication; 

adjusting a set of scores associated with the plurality of content items based on the application of the upcoming event content selection rule; 

further adjusting the set of scores based on application of a merchant content selection rule, wherein application of the merchant content selection whether a particular merchant name specified by the merchant content selection rule is referenced in the electronic communication; and 

identifying, based on the adjusted set of scores, an electronic content item from the plurality of electronic content items.





Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


7.	         Claims 1-4, 6-7, 11-14 and 16-17 are rejected under 35 U.S.C. 102(e) as being anticipated by Feliberti et al (US 20110161286).
Claim 1:
     Feliberti suggests a computer-implemented method, comprising: determining a future event associated with a first user [Par 18 (“organizer of the event”’s calendar event is a future event associated with a first user. Organizer of the event is the first user)]; identifying a second user that is associated with the first user [Par 20 (Organizer’s calendar event is sent or communicated to other users who have the same calendar event inserted into their calendars)]; analyzing, with a processor, a plurality of communications involving the first user and the second user [Par 18-22 (Looking for changes or modification to the calendar event)]; applying a selection rule based on the analyzed plurality of communications, the selection rule identifying content from a database; selecting, with a processor, content from the database based on the application of the selection rule; and providing the selected content to the first user together with an indication of the future event [Par 18-22 (Upon determining there was changed to the calendar event, send updated changes to various users to indicate to these users that the calendar event has been updated or modified)].
Claim 2:
      Feliberti suggests wherein applying the selection rule further comprises comparing a keyword included in the analyzed plurality of communications with content in the database [Par 23 (Metadata analysis)].
Claim 3:
      Feliberti suggests wherein the keyword is determined to be unique within the analyzed plurality of communications [Par 23 (Metadata analysis)].
Claim 4:
      Feliberti suggests wherein the keyword is determined to be unique with reference to resources other than the analyzed plurality of communications [Par 23 (Keeping track of who, or which user or computer, is making change to a calendar event)].
Claim 6:
      Feliberti suggests further comprising: identifying, with the processor, an additional communication that is not included in the plurality of communications involving the first user and the second user, wherein the identification is made on the basis of the additional communication being associated with at least one communication in the plurality of communications involving the first user and the second user; and applying the selection rule based on the additional communication [Par 23 (Keeping track of who, or which user or computer, is making change to a calendar event)].
Claim 7:
      Feliberti suggests wherein selecting content from the database based on the application of the selection rule comprises selecting content based at least in part on the real time location of the first user [Par 6-7 (Current location)].
Claims 11-14:
Claims 11-14 are essentially the same as claims 1-4 except that they set forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 16:
Claim 16 is essentially the same as claim 6 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 17:
Claim 17 is essentially the same as claim 7 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.


Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feliberti et al in view of Kishore et al (US 2006006431). 
Claim 5:
      The combined teachings of Feliberti and Kishore suggest further comprising assigning a score to the keyword based at least in part on whether the keyword appears in the body or in a header field of a communication from the analyzed plurality of communications [Kishore: Par 8 and 10].
     Both references (Feliberti and Kishore) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as identifying potential interests of users. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Feliberti and Kishore before him/her, to modify the system of Feliberti with the teaching of Kishore in order to identify items of interest by assigning degree of importance of keywords [Par 10].
Claim 15:
Claim 15 is essentially the same as claim 5 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.


10.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feliberti et al in view of Sankhla et al (US 20120030210). 
Claim 8:
      The combined teachings of Feliberti and Sankhla suggest wherein the database comprises social network communications data associated with the second user [Sankhla: Par 25-26].
     Both references (Feliberti and Sankhla) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as identifying potential interests of users. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Feliberti and Sankhla before him/her, to modify the system of Feliberti with the teaching of Sankhla in order to track social network communications among users [Par 25-26].
Claim 9:
      The combined teachings of Feliberti and Sankhla suggest wherein the database comprises social network profile data associated with the first user [Sankhla: Par 25-26].
     Both references (Feliberti and Sankhla) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as identifying potential interests of users. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Feliberti and Sankhla before him/her, to modify the system of Feliberti with the teaching of Sankhla in order to track social network communications among users [Par 25-26].
Claim 10:
      The combined teachings of Feliberti and Sankhla suggest wherein selecting content from the database based on the application of the selection rule comprises comparing a category associated with the future event to categories associated with a plurality of different types of content [Sankhla: Par 37].
     Both references (Feliberti and Sankhla) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as identifying potential interests of users. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Feliberti and Sankhla before him/her, to modify the system of Feliberti with the teaching of Sankhla in order to track topics of interst [Par 37].
Claims 18-20:
Claims 18-20 are essentially the same as claims 8-10 except that they set forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
11/02/2022

/HUNG D LE/Primary Examiner, Art Unit 2161